Title: To Thomas Jefferson from Abraham Baldwin, 29 March 1802
From: Baldwin, Abraham
To: Jefferson, Thomas


            Abr Baldwin to the Presidentof the United States
              Monday 29th March 1802
            Mr Mansfield informed me several weeks ago that he should avail himself of your obliging offer by forwarding to your address a box containing fifteen copies of his Mathematical work. The delay is so much longer than I expected, that there is reason to apprehend they will not reach us. I shall write him on the subject tomorrow
          